DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-8, 15, 17, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gopinath (US 2009/0278738 A1) in view of Henry (US 2011/0140956 A1).
In regard to claim 1, Gopinath discloses a GNSS enable device comprising:
an inertial sensor (260, Fig. 2; 260, 400, 410, Fig. 4); and 
a receiver circuitry (220, 230, Fig. 2) configured to:
select a first mode of a plurality of modes in a first GNSS technology of the GNSS enabled device (Yes output of 560, Fig. 5; ¶44) [where the first mode is determining a GNSS/SPS position], wherein
a positioning error value is specified for each mode of the plurality of modes supported at the GNSS enabled device (310, Fig. 3; ¶44, lines 9-14),

calibrate the inertial sensor based on the selected first mode in the first GNSS technology of the GNSS enabled device (730, Fig. 7; ¶60) [where an inertial sensor only determines relative position/change in position, and to determine a geographical position it must be calibrated with another position, here the SPS position, where the using the previously determined SPS position calibrates the inertial sensors to a geographical position].
Gopinath fails to disclose determine an amount of power available at the GNSS enabled device; the first mode of the plurality of modes is selected based on the amount of the power available at the GNSS enabled device; switch from the first mode to a second mode of the plurality of modes based on the amount of the power available at the GNSS enabled device and power consumption associated with each of the plurality of modes, wherein the power consumption associated with the second mode in the first GNSS technology is less than the power consumption associated with each of remaining modes of the plurality of modes in the first GNSS technology.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to extend the battery life of the device and thus allow positioning to continue longer than it otherwise would have.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that positioning occurs for longer than it otherwise would have of battery power were not taken into account in the selection.
In the combination, when the power is not below the threshold/certain amount, the sleep interval in Fig. 5 of Gopinath will be a particular amount in 560, Fig. 5.  For example, the sleep interval may be such that the order of measurements is: (1) GNSS 
In regard to claim 15, Gopinath discloses a GNSS enable device comprising:
an inertial sensor configured to acquire motion data of the GNSS enabled device  (260, Fig. 2; 260, 400, 410, Fig. 4); and 
a receiver circuitry (220, 230, Fig. 2) configured to: 
select a first mode of a plurality of modes in a first GNSS technology of the GNSS enabled device (Yes output of 560, Fig. 5; ¶44) [where the first mode is determining a GNSS/SPS position], wherein 
a positioning error value is specified for each mode of the plurality of modes supported at the GNSS enabled device (310, Fig. 3; ¶44, lines 9-14),
the first mode of the plurality of modes is selected based on the positioning error value associated with the first mode, and the positioning error value associated with the first mode is less than a specified position accuracy threshold (¶8; ¶44) [where the threshold is detailed in ¶44, lines 8-9, and the first mode is selected based on the positioning error value 
receive radio frequency (RF) signals from at least one space-vehicle in the first mode of the first GNSS technology for a first time period (520, Fig. 5; 655, Fig. 6) [where the time period is the time period in which a first GNSS position is determined];
calibrate the inertial sensor based on the received RF signals in the first mode of the first GNSS technology (730, Fig. 7; ¶60) [where an inertial sensor only determines relative position/change in position, and to determine a geographical position it must be calibrated with another position, here the SPS position, where the using the previously determined SPS position calibrates the inertial sensors to a geographical position]; 
wherein the calibrated inertial sensor is configured to measure a position of the GNSS enabled device for a second time period based on the acquired motion data (540, 550, 560, Fig. 5; 660, Fig. 6; ¶44).
Gopinath fails to disclose determine an amount of power available at the GNSS enabled device; the first mode of the plurality of modes is selected based on the amount of the power available at the GNSS enabled device; switch from the first mode to a second mode of the plurality of modes based on the amount of the power available at the GNSS enabled device and power consumption associated with each of the plurality of modes, wherein the power consumption associated with the second mode in the first GNSS technology is less than the power consumption associated with each of remaining modes of the plurality of modes in the first GNSS technology.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to extend the battery life of the device and thus allow positioning to continue longer than it otherwise would have.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that positioning occurs for longer than it otherwise would have of battery power were not taken into account in the selection.
In the combination, when the power is not below the threshold/certain amount, the sleep interval in Fig. 5 of Gopinath will be a particular amount in 560, Fig. 5.  For example, the sleep interval may be such that the order of measurements is: (1) GNSS 
In regard to claim 20, Gopinath discloses, in a global navigation satellite system (GNSS) enabled device that comprises an inertial sensor (260, Fig. 2; 260, 400, 410, Fig. 4) and a receiver circuitry (220, 230, Fig. 2): 
selecting, by the receiver circuitry, a first mode of a plurality of modes in a first GNSS technology (Yes output of 560, Fig. 5; ¶44) [where the first mode is determining a GNSS/SPS position], wherein
a positioning error value is specified for each mode of the plurality of modes supported at the GNSS enabled device (310, Fig. 3; ¶44, lines 9-14),
the first mode of the plurality of modes is selected based on the positioning error value associated with the first mode, and the positioning error value associated with the first mode is less than a specified position accuracy threshold (¶8; ¶44) [where the threshold is detailed in ¶44, lines 8-9, and the first mode is selected based on the positioning error value associated with the first mode being below the threshold when the positioning error value associated with 
calibrating, by the receiver circuitry, the inertial sensor based on the selected first mode in the first GNSS technology (730, Fig. 7; ¶60) [where an inertial sensor only determines relative position/change in position, and to determine a geographical position it must be calibrated with another position, here the SPS position, where the using the previously determined SPS position calibrates the inertial sensors to a geographical position]. 
Gopinath fails to disclose determine an amount of power available at the GNSS enabled device; the first mode of the plurality of modes is selected based on the amount of the power available at the GNSS enabled device; switch from the first mode to a second mode of the plurality of modes based on the amount of the power available at the GNSS enabled device and power consumption associated with each of the plurality of modes, wherein the power consumption associated with the second mode in the first GNSS technology is less than the power consumption associated with each of remaining modes of the plurality of modes in the first GNSS technology.
Henry teaches determine an amount of power available at the GNSS enabled device; a first mode of a plurality of modes is selected based on the amount of the power available at the GNSS enabled device, switch from the first mode to a second mode of the plurality of modes based on the amount of the power available at the GNSS enabled device and power consumption associated with each of the plurality of modes, wherein the power consumption associated with the second mode in the first GNSS technology is less than the power consumption associated with each of remaining 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to extend the battery life of the device and thus allow positioning to continue longer than it otherwise would have.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that positioning occurs for longer than it otherwise would have of battery power were not taken into account in the selection.
In the combination, when the power is not below the threshold/certain amount, the sleep interval in Fig. 5 of Gopinath will be a particular amount in 560, Fig. 5.  For example, the sleep interval may be such that the order of measurements is: (1) GNSS position, (2) inertially-propagated GNSS position, (3) GNSS position, (4) inertially-propagated, etc.  When the power is below the threshold/certain amount, the GNSS position will be determined less frequently, for example, the longer sleep interval may be such that the order of measurements is: (1) GNSS position, (2) inertially-propagated GNSS position, (3) inertially-propagated GNSS position, (4) GNSS position, (5) inertially-propagated, (6) inertially-propagated GNSS position, etc.  Thus, when the 
In regard to claims 3 and 17, Henry further teaches the receiver circuitry is further configured to: determine that the amount of the power available at the GNSS enabled device is less than a threshold value (¶71) [where the amount of the power available corresponding to the remaining life of the battery is the threshold value.  When the remaining life of the battery becomes less than the certain value, the corresponding available power becomes less than the corresponding power threshold].
In the combination, the switching from the first mode to the second mode of the plurality of modes is based on the error value which is based on the determination that the available power at the GNSS enabled device is less than the threshold value]. 
In regard to claim 4, Gopinath further discloses the receiver circuitry is in an OFF state, wherein in the OFF state, the inertial sensor is configured to acquire motion data of the GNSS enabled device to measure the position of the GNSS enabled device (530, 540, 550, 560, Fig. 5; 660, Fig. 6; ¶44), and wherein the receiver circuitry is further configured to: switch to an ON state for a first time period from the OFF state (570, Fig, 5) [where the time period is the time period in which a first GNSS position is determined]; and measure the position of the GNSS enabled device in the ON state (520, Fig. 5; 655, Fig. 6). 
In regard to claim 5, Gopinath further discloses the receiver circuitry is further configured to switch to the OFF state for a second time period (530, 550, 560, Fig. 5), and wherein in the OFF state, the inertial sensor is configured to acquire motion data of 
In regard to claim 6, Gopinath further discloses the receiver circuitry is further configured to control the second time period based on the specified position accuracy threshold (¶44).
Henry further teaches the specified position accuracy threshold is different for different type of operating environments of the GNSS enabled device (¶60) [where the position accuracy threshold/desired amount of maximum position error depends on the operating environment].
In the combination, since the position accuracy threshold/desired amount of maximum position error depends/is based on on the operating environment, and the second time period depends on the position accuracy threshold, the second time period is based on the operating environment of the GNSS enabled device.
In regard to claim 7, Henry further discloses the specified position accuracy threshold for the measurement of the position of the GNSS enabled device in the second operating environment is less than the specified position accuracy threshold in the first operating environment (¶60) [where if the position accuracy threshold/desired amount of maximum position error depends/is based on on the operating environment, there must be an operating environment that corresponds to a lesser position accuracy threshold and an operating environment that corresponds to greater position accuracy threshold.  The former can be referred to as the second operating environment and the latter  can be referred to as the first operating environment.  If there were no difference in threshold between two environments, the threshold would not depend on the 
In regard to claim 8, Henry further teaches determining that the positioning error value associated with the second first mode exceeds the specified position accuracy threshold based on a change in an operating environment of the GNSS enabled device from a first operating environment to a second operating environment,
wherein the specified position accuracy threshold for the second operating
environment is less than the specified position accuracy threshold for the first
operating environment; and switch from the second first mode to a third second mode of the plurality of modes based on the determination that the positioning error value associated with the second first mode exceeds the specified position accuracy threshold, wherein the positioning error value associated with the third second mode
is less than the specified position accuracy threshold (¶60) [where in parent claim 1 a first mode was a high-power mode in the environment the GNSS-enabled device was in and the second mode was a low-power mode in the same environment.  Henry teaches that different environments affect a positioning accuracy threshold in addition to available power levels, and thus passing into an environment that supports a higher accuracy will result in a third mode, a low-power in the second environment mode. 
In regard to claim 21, Gopinath further discloses the power source/battery can be charged (¶27).
The Office takes Official Notice that one of ordinary skill in the art would have found it well known before the effective filing date of the invention to quantify the amount of the power available at a GNSS enabled device by an amount of charge available in a battery of the GNSS enabled device.

Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gopinath and Henry, as applied to claim 1, above, and further in view of Turney (US 5,678,169 A).
In regard to claim 9, Gopinath further disclose the receiver circuitry is further configured to receive radio frequency (RF) signals from at least one space-vehicle in the first GNSS technology (¶7) [where SPS signals from SPS satellites are RF signals].

Turney using multiple SPS RF signal to calibrate ionospheric delays and to minimize interference (col. 2, lines 4-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine these features in order to allow increased accuracy by calibrating ionospheric delays and by using a signal that is less corrupted by interference.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that a position solution with greater accuracy is determined.
In regard to claim 10, Turney further teaches a plurality of modes comprises the first mode, the second mode, and a third mode, in the first mode, the RF signals have a first frequency (L2), in the second mode, the RF signals have a second frequency different from the first frequency (L1), and in the third mode, the RF signals comprise the first frequency and the second frequency (L1 and L2) (Fig. 1; col. 2, lines 4-7, 15-19, and 38-56) [where L2 can be selected when there is inference on L1, L1 can be selected when there is inference on L2, and L1 and L2 can be selected in order to calibrate ionospheric delays].
In regard to claim 11, Turney further teaches the first frequency is less than the second frequency [where L2 = 1227.60 MHz is less than L1 = 1575.42 MHz].
In regard to claim 12, Turney further teaches:

the positioning error value associated with the second mode is higher than the positioning error value associated with the first mode (col. 2, lines 4-7) [where when there is interference in the L1 band but not the L2 band, the positioning error value associated with the second mode is higher than the positioning error value associated with the first mode].

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gopinath and Henry, as applied to claim 9, above, and further in view of Kim (US 2013/0162468 A1).
In regard to claim 13, Gopinath and Henry fails to disclose determining that a signal strength of RF signals in the first GNSS technology is less than a threshold value; and switch from the first GNSS technology to a second GNSS technology based on the determination that the signal strength of the first GNSS technology is less than the threshold value. 
Kim teaches determining that a signal strength of RF signals in the first GNSS technology is less than a threshold value; and switch from the first GNSS technology to a second GNSS technology based on the determination that the signal strength of the first GNSS technology is less than the threshold value (¶16). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to be able 
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that device position is determined when no or not enough GPS satellites are able to be received with sufficient signal strength.
In regard to claim 14, Kim further teaches the first GNSS technology is global positioning system (GPS) (¶16) and the second GNSS technology is one of Global Navigation Satellite System (GLONASS), Indian Regional Navigation Satellite System (IRNSS-NAVIC), Beidou System, Quasi-Zenith Satellite System (QZSS), Galileo System, or other GNSS technology (far left, Fig. 4; right Fig. 6; ¶14; ¶16) [where far left, Fig. 4 shows that Galileo can be used alone, and where right Fig. 6 shows that a user can set GNSS Mode as they choose, which can include selecting Galileo alone]. 

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gopinath and Henry, as applied to claim 15, above, and further in view of Cookman (US 2020/0096647 A1), where claims 18-19 are entitled to a priority date of 1-29-2019, since the provisional application does not support the claimed subject matter.
In regard to claim 18, Gopinath further discloses the receiver circuitry is further configured to control the second time period based on the specified position accuracy threshold (¶44).

Gopinath and Henry fails to disclose the receiver circuitry is further configured to control the first time period and the second time period based on the specified position accuracy threshold and an operating environment of the GNSS enabled device.
Cookman teaches controlling a first time period in which a first GNSS position is determined based on a specified position accuracy threshold (¶41) [where the GNSS positioning time period can be extended to improve positioning accuracy].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to improve the accuracy of the determined GNSS position.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that a more accuracy GNSS position is obtained.
In the combination, since the specified position accuracy threshold is based on the operating environment and the first time period and the second time period are based on the specified position accuracy, the first time period and the second time period are based on the operating environment.
In regard to claim 19, Henry further teaches decreasing the second time period based on a change of the operating environment of the GNSS enabled device from a first operating environment to a second operating environment, and the specified position accuracy threshold for the measurement of the position of the GNSS enabled device in the second operating environment is less than the specified position accuracy 

The following reference(s) is/are also found relevant:
	Bolla (Dual-frequency signal processing architecture for robust and precise positioning applications), which teaches a higher frequency L1 signal has a lower power than a lower frequency L5 signal (table 1).
Watanabe (US 2012/0109517 A1), which teaches a global navigation satellite system (GNSS) enabled device, comprising: an inertial sensor (30, Fig. 1); and a receiver circuitry (10, Fig. 1) configured to: select a first mode of the plurality of modes in a first GNSS technology of the GNSS enabled device, based on a positioning error value associated with the first mode (S130, Fig. 3), wherein the positioning error value is specified for each mode of the plurality of modes supported at the GNSS enabled 
Applicant is encouraged to consider these documents in formulating their response (if one is required) to this Office Action, in order to expedite prosecution of this application.

Response to Arguments
Applicant’s arguments on p. 11-14, with respect to the prior art rejection(s) have been fully considered, but are not persuasive. 
Applicant argues that neither of Gopinath or Henry teach the newly added limitations.  However, as detailed in the rejection, above, these limitations are taught by Henry.
In applicant's reply of 9-29-2021, applicant argued "Henry does not teach or suggest switching, based on power consumption associated with each of a plurality of modes of the GPS, from a first mode of the plurality of modes of the GPS to a second mode of the plurality of modes of the GPS, where the power consumption associated with the second mode of the GPS is less than the power consumption associated with each of remaining modes of the GPS.".  However, in the combination, when the power is not below the threshold/certain amount, the sleep interval in Fig. 5 of Gopinath will be 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred H. Mull whose telephone number is 571-272-6975.  The examiner can normally be reached on Monday through Friday from approximately 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the submission of unofficial papers, such as a proposed amendment or agenda for an interview with the examiner, is 571-273-6975.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Fred H. Mull
Examiner
Art Unit 3648


/F. H. M./
Examiner, Art Unit 3648

/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648